Citation Nr: 1403573	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left Achilles tendon rupture.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel 

INTRODUCTION

The Veteran had active military service from June 1996 to October 1996 and from January 2003 to June 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDING OF FACT

The Veteran ruptured his left Achilles tendon during active duty for training and continues to have a residual disability as a result.


CONCLUSION OF LAW

Criteria for service connection for residuals of a left Achilles tendon rupture have been met.  38 U.S.C.A. §§ 101(24), 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The term "active military, naval or air service" is further defined as (1) active duty or a period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACTDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  

In this case, the Veteran is seeking service connection for residuals of a left Achilles tendon rupture. 

At a hearing before the Board in October 2013, the Veteran testified that he ruptured his left Achilles tendon in June 1998 while exercising during a period of active duty for training in the Army Reserves.  He reported being transported to the emergency room by ambulance, and then undergoing surgery.

In support of his claim, the Veteran submitted medical records and a line of duty determination which confirmed that he had in fact ruptured his left Achilles tendon while playing basketball during annual training for the Army Reserves in June 1998.  These in-service records, which were not of record at the time either the rating decision or statement of the case was issued, establish an in-service injury.

In January 2011, a VA podiatric surgeon diagnosed the Veteran with neuritis Haglunds, post-Achilles.  In his substantive appeal, the Veteran stated that since the injury to his Achilles tendon, he had been unable to wear boots on account of scar tissue and swelling.  As such, the Veteran appears to have a current residual disability.

As described, the evidence documents an injury during active duty for training which has resulted in a current disability.  Therefore, the criteria for service connection have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).  


ORDER

Service connection for residuals of a left Achilles tendon rupture is granted.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


